18‐733 
Pirundini v. J.P. Morgan Investment Management Inc. 
 
                       UNITED STATES COURT OF APPEALS 
                           FOR THE SECOND CIRCUIT 
                                                     

                               SUMMARY ORDER 
                                                     
RULINGS BY SUMMARY ORDER DO NOT HAVE PRECEDENTIAL EFFECT.  CITATION TO A 
SUMMARY ORDER FILED ON OR AFTER JANUARY 1, 2007, IS PERMITTED AND IS GOVERNED 
BY FEDERAL RULE OF APPELLATE PROCEDURE 32.1 AND THIS COURT=S LOCAL RULE 32.1.1.  
WHEN CITING A SUMMARY ORDER IN A DOCUMENT FILED WITH THIS COURT, A PARTY 
MUST CITE EITHER THE FEDERAL APPENDIX OR AN ELECTRONIC DATABASE (WITH THE 
NOTATION ASUMMARY ORDER@).  A PARTY CITING A SUMMARY ORDER MUST SERVE A 
COPY OF IT ON ANY PARTY NOT REPRESENTED BY COUNSEL. 
 
         At a stated term of the United States Court of Appeals for the Second 
Circuit, held at the Thurgood Marshall United States Courthouse, 40 Foley 
Square, in the City of New York, on the 18th day of March, two thousand 
nineteen. 
 
PRESENT:  DENNIS JACOBS, 
                   RICHARD J. SULLIVAN, 
                            Circuit Judges, 
                   EDWARD R. KORMAN,* 
                            District Judge. 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
JOAN PIRUNDINI, 
                    
                   Plaintiff‐Appellant, 
 
                   ‐v.‐                                           18‐733 
 



 Judge Edward R. Korman, United States District Court for the Eastern District of New York, sitting by 
*

designation. 
J.P. MORGAN INVESTMENT 
MANAGEMENT INC., 
 
                   Defendant‐Appellee, 
 
‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐ ‐X 
 
FOR PLAINTIFF‐APPELLANT:                            ANDREW M. MCNEELA (Ira M. 
                                                    Press, on the brief), Kirby McInerney 
                                                    LLP, New York, NY. 
 
FOR DEFENDANT‐APPELLEE:                             MICHAEL K. ISENMAN, Goodwin 
                                                    Proctor LLP, Washington, D.C. 
                                                    (Mark Holland, Valerie A. Haggans, 
                                                    Charles A. Brown, and Elizabeth S. 
                                                    David, Goodwin Proctor LLP, New 
                                                    York, NY, on the brief). 
 
       Appeal from a judgment of the United States District Court for the 
Southern District of New York (Daniels, J.). 
        
       UPON DUE CONSIDERATION, IT IS HEREBY ORDERED, 
ADJUDGED, AND DECREED that the judgment of the district court is 
AFFIRMED. 
        
       Plaintiff Joan Pirundini, on behalf and for the benefit of the J.P. Morgan 
U.S. Large Cap Core Plus Fund (the “Fund”), sued Defendant J.P. Morgan 
Investment Management Inc. (“J.P. Morgan”), the Fund’s investment advisor, 
claiming that J.P. Morgan’s excessive fees breached its fiduciary duty to the Fund 
in violation of Section 36(b) of the Investment Company Act of 1940, 15 U.S.C. § 
80a‐35 (“ICA”).  Pirundini appeals the district court’s decision dismissing the 
complaint for failure to state a claim, arguing that the court erred by misapplying 
the standard and factors set forth in Gartenberg v. Merrill Lynch Asset Mgmt., 
Inc., 694 F.2d 923 (2d Cir. 1982).  We assume the parties’ familiarity with the facts 
alleged, the procedural history of the case, and the issues on appeal.  We accept 
the facts as pleaded. 



                                                2
        The Fund is one of several mutual funds housed in the JPMorgan Trust I 
and overseen by the same Board of Trustees.  At the time the complaint was 
filed, each of the 12 Trustees qualified as “non‐interested,” that is, independent, 
under the ICA.  J.P. Morgan serves as the Fund’s investment advisor and 
assesses an annual investment advisory fee of 0.80 percent of the Fund assets 
pursuant to an Investment Advisory Agreement.  Until 2015, the annual fee was 
1 percent.  The fee does not include any break points at which progressively 
lower asset‐based fees are assessed, but J.P. Morgan did agree to waive fees that 
exceed specified caps on the Fund’s total expense ratio, which is the sum of all 
Fund fees and operating expenses divided by the Fund’s net assets.  Thus, J.P. 
Morgan waived $4.54 million of the $39.74 million in advisory fees owed for the 
second half of 2016, resulting in a net advisory fee of 0.72 percent.  J.P. Morgan 
also provides administrative services to the Fund for which it is compensated 
separately.   
         
        As the Fund’s investment advisor, J.P. Morgan is responsible for selecting 
and managing the Fund’s investment portfolio.  From 2005 to 2015, the Fund was 
managed by two of J.P. Morgan’s portfolio managers, during which time the 
Fund’s assets increased from less than $1 billion to more than $10 billion.  A third 
portfolio manager was added in 2015.  J.P. Morgan’s investment strategies for the 
Fund include the “less common” strategy of taking short positions.  Joint App’x 
42.   
         
        On appeal, Pirundini argues that the district court misapplied the 
Gartenberg factors by considering them individually rather than collectively.  
More fundamentally, she argues that the complaint satisfies the Gartenberg 
standard and should not have been dismissed. 
         
        We review de novo a grant of a motion to dismiss pursuant to Federal 
Rule of Civil Procedure 12(b)(6).  Fink v. Time Warner Cable, 714 F.3d 739, 740 
(2d Cir. 2013).  “To survive a motion to dismiss, a complaint must contain 
sufficient factual matter, accepted as true, to ‘state a claim to relief that is 
plausible on its face.’”  Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009) (quoting Bell 
Atl. Corp. v. Twombly, 550 U.S. 544, 570 (2007)).  
         
         



                                         3
        To determine whether an investment advisor has breached its fiduciary 
duty in violation of Section 36(b), “the test is essentially whether the fee schedule 
represents a charge within the range of what would have been negotiated at 
arm’s‐length in the light of all of the surrounding circumstances.”  Jones v. 
Harris Assocs. L.P., 559 U.S. 335, 344 (2010) (quoting Gartenberg, 694 F.2d at 928).  
Courts in this circuit focus on the six Gartenberg factors to aid the inquiry: “(1) 
the nature and quality of services provided to fund shareholders; (2) the 
profitability of the fund to the adviser‐manager; (3) fall‐out benefits; (4) 
economies of scale; (5) comparative fee structures; and (6) the independence and 
conscientiousness of the trustees.”  Amron v. Morgan Stanley Inv. Advisors Inc., 
464 F.3d 338, 340 (2d Cir. 2006). 
         
        1. As Pirundini contends, the district court never explicitly weighed the 
Gartenberg factors collectively to determine whether the complaint’s allegations, 
taken as a whole, plausibly alleged that Defendant’s fees were outside the range 
of what would have been negotiated at arm’s‐length.  Moreover, the district 
court’s language, at times, suggests that it considered whether each factor in 
isolation satisfied this pleading burden, in particular, factors 1 and 5.  See, e.g., 
Special App’x 16 (“These allegations [as to factor 1] are insufficient to raise an 
inference that the fees were so excessive as to violate Section 36(b).”); id. at 20 
(“Plaintiff’s allegations as to comparative fee structures fail to plausibly allege 
that the fees [J.P. Morgan] charges the Fund . . . [are] impermissibly excessive.”).  
On the other hand, the court properly evaluated facts alleged relating to factors 
2, 3, 4, and 6 to determine whether each factor weighed in Plaintiff’s favor.  See, 
e.g., id. at 15 (“These allegations are insufficient to show that the Fund achieved 
economies of scale . . . .”); id. at 18 (“Plaintiff’s allegations can support an 
inference . . . that [J.P. Morgan] enjoys a fall‐out benefit.”); id. at 17 (“[N]one of 
these ‘facts’ . . . plausibly suggest that the Fund has been particularly 
profitable . . . .”); id. at 20 (“[T]hese allegations . . . do not suggest a basis for this 
Court to reject the Board’s considered findings as to [J.P. Morgan’s] fees.”).    
         
        Because our standard of review requires us to assess the Gartenberg 
factors de novo, any error in the district court’s method of analysis is rendered 
moot by our independent evaluation, so we see no reason to vacate the court’s 
decision on these grounds. 
         



                                            4
        2. The parties have focused on the fifth Gartenberg factor relating to 
comparative fee structures.  Plaintiff proffers several comparators.  We are not 
persuaded that Bloomberg Finance L.P.’s category of U.S. equity large‐cap blend 
funds is an apt comparator, particularly given its inclusion of index funds.  See 
Jones, 559 U.S. at 350 (noting that courts “must be wary of inapt comparisons”).  
The other proffered comparators, though apt, result in a wash.  While the 
JPMorgan U.S. Equity Fund pays only half the gross fee charged to Plaintiff, it 
holds substantially fewer positions than does the Fund and does not take short 
positions—a “major” difference according to the complaint.  Joint App’x 52.  J.P. 
Morgan provides sub‐advisory services (as opposed to advisory services) to the 
PSF Long/Short Large‐Cap Portfolio.  The Supreme Court has warned that we 
should be wary of comparisons “between the fees that an adviser charges a 
captive mutual fund,” like the Fund, “and the fees that it charges its independent 
clients,” like the PSF Fund, Jones, 559 U.S. at 349, and that we “should be 
mindful that the Act does not necessarily ensure fee parity between mutual 
funds and institutional clients,” id. at 350.  Given this warning and the relatively 
marginal difference in net fees (0.12 percent), we are not inclined to lend this 
comparison much weight either.  Accordingly, we conclude that the complaint’s 
allegations as to the fifth Gartenberg factor are weak. 
         
        Plaintiff’s allegations regarding the first and second Gartenberg factors are 
also wanting.  As to the first factor, which relates to the nature and quality of the 
Fund’s services, the complaint focuses on the Fund’s “essentially middling” 
performance which placed it in the third, third, and fourth quintiles for 1‐, 3‐ and 
5‐year periods, respectively, for Class A shares and in the third, second, and 
third quintiles for Select Class shares.  Joint App’x 78.  These numbers are 
unremarkable, and Plaintiff’s observation that middle‐of‐the‐pack returns mean 
that the Fund has underperformed half of its peers is neither here nor there.  And 
the complaint acknowledges that the Fund is within the 20 percent “lowest/best” 
of its category—measuring performance against fees—according to 
Broadridge/Lipper.  Joint App’x 64–65.  As to the second factor—the profitability 
of the fund to the adviser‐manager—a plaintiff at the pleading stage is at a 
disadvantage, being limited to publicly available information and largely 
circumstantial evidence.  But the complaint’s allegations as to this factor 
significantly duplicate facts adduced as to other Gartenberg factors.  And while 
the complaint alleges revenues totaling approximately $100 million, see id. at 81, 



                                          5
193, it does not reference profit margins, relative profitability of funds, or 
subsidization of other funds through the Fund’s profits sufficient to draw any 
meaningful inference as to actual profitability.  See, e.g., Chill v. Calamos 
Advisors LLC, 175 F. Supp. 3d 126, 143 (S.D.N.Y. 2016) (denying motion to 
dismiss when complaint alleged that parent company had 39.6 percent operating 
margins and the fund contributed 20 percent to 40 percent of the defendant’s 
advisory‐fee income).   
         
        The allegations relating to the third and fourth Gartenberg factors are 
more useful to Plaintiff.  As the district court found, the Fund’s ability to operate 
a “clone” fund (the PSF Fund) at reduced cost supports at least a “weak” 
inference of a fall‐out benefit.  Special App’x 18.  Moreover, the services 
performed by Defendant as administrator of the Fund, along with services 
performed by its affiliates, similarly support an inference of fall‐out benefits.  
And the explosive growth of the Fund’s assets under management from $69.2 
million in 2006 to $9.86 billion in 2016 supports an inference that the Fund enjoys 
economies of scale that it has not fully shared with investors.  On the other hand, 
that inference is tempered; in the same period of time, the Fund has (1) added a 
third portfolio manager, (2) decreased its fee from 1 percent to 0.8 percent, and 
(3) waived certain fees resulting in a net fee of 0.72 percent for the second half of 
2016.   
         
        Pirundini has also provided some support for an inference in her favor 
under the sixth Gartenberg factor, which relates to the independence and 
conscientiousness of the Board.  On the one hand, the complaint concedes that 
each trustee “qualifies under the ICA as a ‘non‐interested’ or independent 
trustee,” Joint App’x 85, and Pirundini’s allegations relating to the trustees’ 
compensation, on their own, are insufficient as a matter of law, see Amron, 464 
F.3d at 345.  On the other hand, the complaint alleges that the information the 
Board considered regarding profitability—J.P. Morgan’s unaudited determination 
of its revenues—was inadequate to determine whether the Fund’s profits were 
reasonable.  Joint App’x 106.  That allegation provides some support for an 
inference that the Board was not “fully informed about all facts bearing on the 
adviser‐manager’s service and fee,” Gartenberg, 694 F.2d at 930, or as 
conscientious as it could have been. 
         



                                          6
        Although, in the end, the complaint makes a showing under the third, 
fourth, and sixth Gartenberg factors, Plaintiff has not stated a plausible claim for 
relief.  “[I]n the light of all of the surrounding circumstances,” Jones, 559 U.S. at 
344 (quoting Gartenberg, 694 F.2d at 928), the existence of fall‐out benefits, some 
unshared economies of scale, and an ill‐informed Board do not support an 
inference that Defendant’s fee is “so disproportionately large that it bears no 
reasonable relationship to the services rendered and could not have been the 
product of arm’s‐length bargaining,” id. (quoting Gartenberg, 694 F.2d at 928).   
         
        We have considered Plaintiff’s remaining arguments and find them to be 
without merit.  The judgment of the district court is AFFIRMED. 
         
EDWARD R. KORMAN, District Judge, concurring: 
 
        I concur solely on the authority of Amron v. Morgan Stanley Investment 
Advisors Inc., 464 F.3d 338 (2d Cir. 2006).  That decision imposed an impossible 
pleading burden on Section 36(b) plaintiffs by wrongly applying, on a motion to 
dismiss, the Gartenberg factors, which had previously only been applied after 
discovery closed.  See, e.g., Gartenberg v. Merill Lynch Asset Mgmt., Inc., 694 
F.2d 923, 925 (2d Cir. 1982) (judgment entered after trial); Jones v. Harris Assocs. 
L.P., 559 U.S. 335, 341, 345–46 (2010) (adopting Gartenberg test for summary 
judgment); Krinsk v. Fund Asset Mgmt., Inc., 875 F.2d 404, 408‐09 (2d Cir. 1989) 
(applying Gartenberg after trial).  Amron requires plaintiffs to plead information 
solely within the knowledge of the defendant and cannot be reconciled with 
Gomez v. Toledo, 446 U.S. 635, 641 (1980) (Marshall, J.), which held that it would 
“be contrary to the established practice in analogous areas of the law” to impose 
the pleading burden on the plaintiff where she “cannot reasonably be expected to 
know” the relevant facts.  Indeed, “the ordinary rule . . . does not place the 
burden upon a litigant of establishing facts peculiarly within the knowledge of 
his adversary.”  Campbell v. United States, 365 U.S. 85, 96 (1961) (Brennan, J.); 
see also ATSI Commc’ns, Inc. v. Shaar Fund, Ltd., 493 F.3d 87, 101–02 (2d Cir. 
2007) (holding that “at the early stages of litigation, the plaintiff need not plead 
manipulation to the same degree of specificity as a plain misrepresentation 
claim” because it “involve[s] facts solely within the defendant’s knowledge”). 
         
         



                                          7
       The effects of Amron may be seen throughout the majority’s analysis.  Here, 
plaintiff pleaded revenues of at least $100 million, in addition to numerous fall‐
out benefits, including Rule 12b‐1 fees acknowledged in the Fund’s Semi‐Annual 
Report, from which J.P. Morgan likely derived a profit.  Indeed, she pleaded facts 
similar to those deemed sufficient in Chill v. Calamos Advisors LLC, 175 F. Supp. 
3d 126, 143‐44 (S.D.N.Y. 2016), such as alleging that the Fund is among the most 
profitable funds operated by J.P. Morgan.  And yet, her inability to plead more 
specific  information  such  as  profit  margins—which  were  not  publicly  available 
but are presumably significant—dooms her claim. 
 
       Similarly,  as  the  majority  explains,  “the  complaint  alleges  that  the 
information the Board considered regarding profitability . .  . was inadequate to 
determine whether the Fund’s profits were reasonable.”  Op. 6.  While Pirundini 
was  able  to  make  a  showing  as  to  the  Board’s  lack  of  conscientiousness,  her 
allegations apparently only provide “some support for an inference that the Board 
was  not  .  .  .  as  conscientious  as  it  could  have  been.”    Op.  6  (emphasis  added).  
Generally,  precisely  what  information  a  board  reviews  in  assessing  a  captive 
entity’s investment adviser agreement is peculiarly within the knowledge of the 
defendant.  Accordingly, plaintiffs will struggle to make a strong showing on this 
factor.    This  is  especially  troubling  because  a  “robust”  review  process  earns  a 
board “commensurate deference.”  Jones, 559 U.S. at 351.  If defendants decline to 
release information, they make it impossible for plaintiffs to demonstrate that a 
board’s  review  process  is  deficient.    Ultimately,  this  may  lead  courts  to  award 
undue deference to underinformed and careless trustees and directors. 
 
       In  sum,  Amron  effected  a  judicial  repeal  of  Section  36(b)  by  imposing  a 
pleading  standard  that  cannot  be  satisfied  without  discovery.    Moreover,  it 
encourages investment advisers, such as J.P. Morgan, to conceal information that 
supports  a  claim  of  breach  of  fiduciary  duty.    These  consequences  effectively 
insulate investment advisers from the Investment Company Act’s reach.  The ICA 
was designed to mitigate the problem of captive mutual funds—situations like this 
one where J.P. Morgan is both the adviser and “the creator, sponsor, and promoter 
of the mutual fund,” Northstar Fin. Advisors Inc. v. Schwab Invs., 779 F.3d 1036, 
1040–41  (9th  Cir.  2015)  (quotation  marks  and  citation  omitted),  so  the  fund 
“cannot[] as a  practical  matter  sever  its relationship  with  the  adviser,” Burks v. 
Lasker,  441  U.S.  471,  481  (1979)).    Recognizing  the  need  to  balance  the  conflict 



                                               8
inherent  in  such  captive  relationships,  Congress  created  a  cause  of  action  for 
plaintiffs  while  simultaneously  including  numerous  protections  for  defendants, 
such  as  placing  the  ultimate  burden  of  proof  on  plaintiffs,  limiting  recovery  to 
actual  damages  incurred  in  the  preceding  one‐year  period,  and  guaranteeing 
access  to  bench,  rather  than  jury, trials.    Amron  upsets  this  legislatively  crafted 
balance and makes the ICA’s ends impossible to achieve.  It binds this panel in this 
case, but it should not be the law. 
        
                                            FOR THE COURT: 
                                            CATHERINE O’HAGAN WOLFE, CLERK 




                                              9